Exhibit 10.1

EXECUTION VERSION

ESCROW AGREEMENT

ESCROW AGREEMENT (this “Agreement”), dated as of April 17, 2014, among U.S. Bank
National Association, as escrow agent and securities intermediary (in such
capacities, the “Escrow Agent”), U.S. Bank National Association, as Trustee (in
such capacity, the “Trustee”) under the Indenture (as defined herein), Caesars
Growth Properties Holdings, LLC, a Delaware limited liability company (the
“Company”), and Caesars Growth Properties Finance, Inc., a Delaware corporation
(“Finance” and, together with the Company, the “Issuers” and each, an “Issuer”).

R E C I T A L S

WHEREAS, this Agreement is being entered into in connection with the Purchase
Agreement (the “Purchase Agreement”) dated April 14, 2014, among the Issuers and
the Representative (as defined therein) of the initial purchasers listed on
Schedule I to the Purchase Agreement (collectively, the “Initial Purchasers”)
and in connection with the Indenture (the “Indenture”) dated as of April 17,
2014 (the “Issue Date”), as amended and supplemented from time to time, among
the Issuers and the Trustee, relating to the Securities (as defined below) (for
the avoidance of doubt U.S. Bank National Association, whether in its capacity
as Escrow Agent, Trustee, Securities Intermediary or Collateral Agent is not a
party to the Purchase Agreement, shall have no duties or obligations hereunder
and shall not be deemed to have knowledge of its terms);

WHEREAS, pursuant to the terms of the Indenture and Purchase Agreement, the
Issuers are selling $675,000,000 aggregate principal amount of their 9.375%
Second-Priority Senior Secured Notes due 2022 (the “Securities”);

WHEREAS, concurrently with the closing of the sale of the Securities, the
Initial Purchasers, on behalf of the Issuers, will deposit with the Escrow
Agent, as hereinafter provided, the gross proceeds (which, for the avoidance of
doubt, shall equal $675,000,000) thereof, which together with the Additional
Amount (as defined below) deposited directly by or on behalf of the Issuers (in
both cases, in the form of immediately available funds, Treasury Securities (as
defined below) or Cash Equivalents (as defined below) or, in the case of
Additional Amounts, Letters of Credit (as defined below and valued at the face
amount thereof)) shall equal an amount sufficient to pay when due the Escrow
Redemption Price (as defined below), assuming redemption of the Securities
occurs on the Escrow Redemption Date (as defined below);

WHEREAS, such funds will be used (i) (A) upon satisfaction of the conditions set
forth in Section 3(a), by the Company for the purposes set forth in Section 3(a)
or (B) to fund the Escrow Redemption Price, and (ii) to pay all reasonable
out-of-pocket expenses incurred by the Initial Purchasers in connection with the
purchase and sale of the Securities payable by the Issuers pursuant to the terms
of the Purchase Agreement (for the avoidance of doubt U.S. Bank National
Association, whether in its capacity as Escrow Agent, Trustee, Securities
Intermediary or Collateral Agent is not a party to the Purchase Agreement, shall
have no duties or obligations hereunder and shall not be deemed to have
knowledge of its terms);

WHEREAS, as security for its obligations under the Securities and the Indenture,
the Issuers hereby grant to the Trustee, for the sole and exclusive benefit of
the holders of the Securities, a first priority security interest in and lien on
the Escrow Account (as defined herein) and the Collateral (as defined herein);
and



--------------------------------------------------------------------------------

WHEREAS, the parties have entered into this Agreement in order to set forth the
conditions upon which, and the manner in which, funds will be held in and
disbursed from the Escrow Account and released from the security interest and
lien described above.

A G R E E M E N T

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Defined Terms. All terms used but not defined herein shall have the meanings
ascribed to them in the Indenture. In addition to any other defined terms used
herein, the following terms shall constitute defined terms for purposes of this
Agreement and shall have the meanings set forth below:

“Additional Amount” means an amount of cash, Treasury Securities, Cash
Equivalents or Letters of Credit or any combination thereof, which will, with
the gross proceeds of the offering and with the anticipated income thereon,
provide cash to the Escrow Agent in an amount sufficient to pay the Escrow
Redemption Price (which, for the avoidance of doubt, assuming a redemption date
August 31, 2014, shall equal $23,554,687.50).

“Business Day” means a day other than a Saturday, Sunday or other day on which
banking institutions are authorized or required by law to close in New York
City.

“Cash Equivalents” means any investment in time deposits, demand deposits,
certificates of deposit or money market deposits maturing on or before the
Conditions Precedent Date, entitled to U.S. Federal deposit insurance for the
full amount thereof or issued by a bank or trust company that is organized under
the laws of the United States of America or any state thereof having capital in
excess of $500.0 million, so long as such investment is convertible into cash on
not more than one Business Day’s notice. The Escrow Agent may purchase from or
sell to itself or an Affiliate, as principal or agent, securities herein
authorized.

“Collateral” see Section 6(a).

“Collateral Agreement” means the collateral agreement, dated as of the Release
Date, by and among the Issuers, the subsidiary guarantors party thereto and U.S.
Bank National Association, as Collateral Agent, as amended and supplemented from
time to time.

“Conditions Precedent Date” means the earlier of (x) the date on which the
Issuers determine in their sole discretion that any of the conditions precedent
to the release of the Escrowed Property described in Section 3(a) hereof cannot
be satisfied and (y) August 31, 2014.

“Escrow Account” means the escrow account established pursuant to Section 2.

“Escrow Funds” see Section 2(a)(i).

“Escrow Redemption” means the obligation of the Issuers to redeem all of the
Securities pursuant to Section 3.09 of the Indenture if the assumption is not
consummated by the Conditions Precedent Date.

“Escrow Redemption Date” means the date that is no later than five (5) Business
Days after the Conditions Precedent Date.

 

-2-



--------------------------------------------------------------------------------

“Escrow Redemption Price” means 100% of the gross proceeds received from the
sale of the Securities, plus accrued and unpaid interest on the Securities from
the date hereof to, but not including, the Escrow Redemption Date.

“Indemnified Person” see Section 5.

“Letters of Credit” means one or more irrevocable letters of credit issued by an
issuing bank for the benefit of the Escrow Agent, which Letters of Credit shall
provide that the face amount thereof may be drawn at any time (without further
conditions) upon delivery by the Trustee and the Escrow Agent of certification
that the Conditions Precedent Date has occurred.

“Notes Collateral” means all property subject or purported to be subject, from
time to time, to a lien under the Security Documents.

“Release Date” shall mean the date when all of the conditions precedent to the
release of the Escrowed Property described in Section 3(a) hereof are satisfied.

“Release Documents” means each of the Joinder Agreement, the Supplemental
Indenture and the Registration Rights Agreement Joinder (each as defined in the
Purchase Agreement) and the Intercreditor Agreement (as defined in the
Indenture) and the Collateral Agreement and such other documents necessary to
satisfy all of the conditions precedent to the release of the Escrowed Property
described in Section 3(a) hereof.

“Release Request” means an Officer’s Certificate requesting release of the
Escrow Funds signed by Officers of the Issuers in the form attached hereto as
Annex I, certifying as to the matters specified therein.

“Representative Officer” means any officer of the Escrow Agent who has direct
responsibility for the administration of this Agreement and shall also mean any
other officer of the Escrow Agent to whom any matter related to this Agreement
is referred because of such person’s knowledge of and familiarity with the
particular subject matter.

“Secured Obligations” see Section 6(a).

“Security Documents” means the Collateral Agreement and the security agreements,
pledge agreements, collateral assignments, mortgages and related agreements,
mortgages and related agreements, as amended, supplemented, restated, renewed,
refunded, replaced, restructured, repaid, refinanced or otherwise modified from
time to time, creating a security interest in the collateral as contemplated in
the Indenture.

“Treasury Securities” means any of the following that may be convertible into
cash on not more than one Business Day’s notice: (i) debt obligations issued or
guaranteed by the government of the United States of America or any agency
thereof for which the full faith and credit of the United States of America is
pledged to secure payment in full at maturity and which are not redeemable at
the option of the Issuers prior to maturity, (ii) repurchase agreements with
respect to debt obligations referred to in clause (i) above and (iii) money
market accounts that invest solely in the debt obligations referred to in
clause (i) above and/or repurchase agreements referred to in clause (ii) above.

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

-3-



--------------------------------------------------------------------------------

2. Escrow Account; Escrow Agent.

(a) Establishment of Escrow Account.

(i) Concurrently with the execution and delivery hereof, (A) the Escrow Agent
shall establish an escrow account in the name of the Trustee entitled “Escrow
Account of U.S. Bank National Association, as Trustee” (the “Escrow Account”) at
its office located at 60 Livingston Avenue St. Paul, Minnesota 55107, (B) the
Initial Purchasers at the direction of the Issuers will deposit with the Escrow
Agent the gross proceeds from the sale of the Securities and (C) the Issuers (or
Caesars Growth Partners, LLC on behalf of the Issuers) shall deposit with the
Escrow Agent the Additional Amount (the amounts referred to in clauses
(B) through (C) the “Escrow Funds”).

(ii) The Escrow Agent shall accept the Escrow Funds and shall hold such
securities, funds and the proceeds thereof in the Escrow Account. All amounts so
deposited, and the interest on, and dividends, distributions and other payments
or proceeds in respect of, any such deposits, less any amounts released pursuant
to the terms of this Agreement, shall constitute the “Escrowed Property.” The
Escrow Agent shall invest any portion of the Escrowed Property that is cash in
cash, in Treasury Securities or Cash Equivalents as may be directed by the
Issuers in writing from time to time. The Escrow Agent is hereby directed to
hold cash in a non-interest bearing transaction account and this authorization
is a permanent investment direction until the Escrow Agent is directed in
writing of permissible alternate instructions. In selecting any Treasury
Securities or Cash Equivalents, the Issuers shall determine that the proceeds
thereof at maturity, when added to the balance of the Escrowed Property without
the reinvestment thereof or sale prior to maturity, provide funds to the Escrow
Agent in an amount at least equal to the Escrow Redemption Price on the assumed
Escrow Redemption Date. At any time prior to the Escrow Redemption Date, the
Issuers may substitute any amount of cash included in the Escrowed Property as
the Additional Amount by posting Letters of Credit in an equal amount with the
Escrow Agent, and the Escrow Agent shall return such amount of cash to the
Issuers upon receipt of such Letters of Credit in a face amount equal to the
amount being returned. All such property shall be held in the Escrow Account
until disbursed in accordance with the terms hereof. The Escrow Account and all
property credited thereto, including the Escrowed Property, shall be under the
control (within the meanings of Sections 8-106 and 9-106 of the UCC) of the
Trustee for the benefit of the Trustee and the holders of the Securities.

(iii) The obligation and liability of the Escrow Agent to make the payments and
transfers required by this Agreement shall be limited to the Escrowed Property
and any other moneys on deposit with it pursuant to this Agreement, including
any interest accruing thereon. The Escrow Agent shall not be liable for any loss
resulting from any investment made pursuant to this Agreement in compliance with
the provisions hereof or from the sale of any Treasury Securities or Cash
Equivalents required by the terms hereof or any shortfall in the value of the
Escrowed Property that might result therefrom.

(b) Security Interest in Escrow Account and Escrow Funds. On the Issue Date,
each of the Trustee and the Escrow Agent shall receive an opinion of counsel to
the Issuers, which shall comply with Section 13.04 of the Indenture.

(c) Escrow Agent Compensation; Expense Reimbursement.

(i) The Issuers shall pay to Escrow Agent for services to be performed by it
under this Agreement in accordance with the Escrow Agent’s fee schedule attached
hereto as Exhibit I. The Escrow Agent shall be paid any compensation owed to it
directly by the Issuers and shall not disburse from the Escrow Account any such
amounts, nor shall the Escrow Agent have any interest in the Escrow Account with
respect to such amounts. The provisions of this clause (i) shall survive the
termination of this Agreement and survive the resignation or removal of the
Escrow Agent.

 

-4-



--------------------------------------------------------------------------------

(ii) The Issuers shall reimburse the Escrow Agent upon request for all
reasonable and documented expenses, disbursements and advances incurred or made
by the Escrow Agent in implementing any of the provisions of this Agreement,
including compensation and the reasonable expenses and disbursements of its
counsel. The Escrow Agent shall be paid any such expenses owed to it directly by
the Issuers and shall not disburse from the Escrow Account any such amounts, nor
shall the Escrow Agent have any interest in the Escrow Account with respect to
such amounts. The provisions of this clause (ii) shall survive the termination
of this Agreement and survive the resignation or removal of the Escrow Agent.

(d) Substitution of Escrow Agent. The Escrow Agent may resign by giving no less
than 30 Business Days’ prior written notice to the Issuers and the Trustee. Such
resignation shall take effect upon the later to occur of (i) delivery of all
Escrowed Property maintained by the Escrow Agent hereunder and copies of all
books, records, plans and other documents in the Escrow Agent’s possession
relating to such funds, or this Agreement, and, if applicable, delivery of an
amendment to the Letters of Credit acknowledging the new escrow agent (with any
necessary assistance for obtaining such an amendment to be provided by the
Issuers), in each case to a successor escrow agent mutually approved by the
Issuers and the Trustee (which approvals shall not be unreasonably withheld or
delayed) and (ii) the Issuers, the Trustee and such successor escrow agent
entering into this Agreement or any written successor agreement no less
favorable to the interests of the holders of the Securities and the Trustee than
this Agreement. The Escrow Agent shall thereupon be discharged of all
obligations under this Agreement and shall have no further duties, obligations
or responsibilities in connection herewith, except to the limited extent set
forth in Section 4. If a successor escrow agent has not been appointed or has
not accepted such appointment within 30 Business Days after notice of
resignation is given to the Issuers, the Escrow Agent may apply to a court of
competent jurisdiction for the appointment of a successor escrow agent.

3. Release of Escrowed Property.

(a) If at any time on or prior to the Conditions Precedent Date, the Escrow
Agent receives a Release Request from the Issuers certifying that, prior to or
concurrently with the Release, (i) the Escrow Conditions (as defined in the
Indenture) have been satisfied and (ii) concurrently with the release of the
Escrowed Property to the Company (the “Release”): (A) the Release Documents will
have been executed and delivered by all parties thereto; (B) the Escrow Funds
will be used to pay the fees and expenses related to the issuance and sale of
the Securities (including the Deferred Discount (as defined in the Purchase
Agreement) and the out-of-pocket expenses of the Initial Purchasers payable by
the Issuers pursuant to the terms of the Purchase Agreement, if any), as set
forth in a written direction to the Escrow Agent substantially as set forth in
Annex I, the Escrow Agent will release all Escrowed Property then held by it to
or for the account of the Issuers, upon presentation of a Release Request no
later than 3 p.m. Eastern on the Business Day prior to such Release.

(b) If the Escrow Agent receives a written notice from the Issuers or the
Trustee substantially in the form of Annex II that the conditions specified in
3(a) will not be satisfied and/or that the Escrow Redemption is to occur, which
notice shall state the Escrow Redemption Date and the Escrow Redemption Price,
the Escrow Agent will, on or before the Business Day prior to the Escrow
Redemption Date, release to the Paying Agent an amount of Escrowed Property in
cash equal to the Escrow Redemption Price specified in such notice from the
Issuers or the Trustee. Concurrently with such release to the Paying Agent, the
Escrow Agent shall release any excess of Escrowed Property over the Escrow
Redemption Price to the Issuers.

 

-5-



--------------------------------------------------------------------------------

(c) The Trustee agrees to promptly execute and deliver or cause to be executed
and delivered any instruments, documents and agreements and to promptly take all
additional steps reasonably requested by the Issuers to evidence and/or confirm
the release of the Collateral pursuant to the foregoing clause (a) or (b) of
this Section 3, including authorizing filing of one or more UCC termination
statements in such jurisdictions and filing offices as are reasonably necessary
or advisable (as determined by the Company) in order to terminate the security
interest granted herein. In connection with any release pursuant to this
Section 3(c), the Issuers shall be permitted to take any action in connection
therewith consistent with such release including, without limitation, the filing
of UCC termination statements.

4. Limitation of Escrow Agent’s Liability; Responsibilities of Escrow Agent. The
Escrow Agent’s responsibility and liability under this Agreement shall be
limited as follows: (i) the Escrow Agent does not represent, warrant or guaranty
to the Trustee or the holders of the Securities from time to time the
performance of the Issuers; (ii) the Escrow Agent shall have no responsibility
to the Issuers or the Trustee or the holders of the Securities from time to time
as a consequence of performance or non-performance by the Escrow Agent
hereunder, except for any gross negligence or willful misconduct of the Escrow
Agent; (iii) the Issuers shall remain solely responsible for all aspects of the
Issuers’ business and conduct; and (iv) the Escrow Agent shall not be obligated
to supervise, inspect or inform the Issuers or any third party of any matter
referred to above. In no event shall the Escrow Agent be liable (i) for relying
upon any judicial or administrative order or judgment, upon any opinion of
counsel or upon any certification, instruction, notice, or other writing
delivered to it by the Issuers or the Trustee in compliance with the provisions
of this Agreement, (ii) for acting in accordance with or relying upon any
instruction, notice, demand, certificate or document believed by it in good
faith to be genuine and to have been signed or presented by the proper person,
(iii) for any consequential, punitive or special damages, (iv) for the acts or
omissions of its nominees, correspondents, designees, subagents or subcustodians
or (v) for an amount in excess of the value of the Escrow Account, valued as of
the date of deposit.

The rights and powers granted to the Escrow Agent hereunder are being granted in
order to preserve and protect the Trustee’s and the holders’ of Securities
security interest in and to the Collateral granted hereby and shall not be
interpreted to, and shall not, impose any duties on the Escrow Agent in
connection therewith other than those imposed under applicable law. The Escrow
Agent shall exercise the same degree of care in the custody and preservation of
the Collateral in its possession as it exercises toward its own similar property
and shall not be held to any higher standard of care under this Agreement, nor
be deemed to owe any fiduciary duty to the Issuers or any other party.

At any time the Escrow Agent may request in writing an instruction in writing
from the Issuers (other than any disbursement pursuant to Section 6(b)(iii)),
and may at its own option include in such request the course of action it
proposes to take and the date on which it proposes to act, regarding any matter
arising in connection with its duties and obligations hereunder; provided,
however, that the Escrow Agent shall state in such request that it believes in
good faith that such proposed course of action is not contrary to another
identified provision of this Agreement. The Escrow Agent shall not be liable to
the Issuers for acting without the Issuers’ consent in accordance with such a
proposal on or after the date specified therein if (i) the specified date is at
least five Business Days after the Issuers receive the Escrow Agent’s request
for instructions and its proposed course of action, and (ii) prior to so acting,
the Escrow Agent has not received the written instructions requested from the
Issuers.

At the expense of the Issuers, the Escrow Agent may act pursuant to the advice
of counsel chosen by it with respect to any matter relating to this Agreement
and shall not be liable for any action taken or omitted in accordance with such
advice, except for any such action taken or omitted in bad faith.

 

-6-



--------------------------------------------------------------------------------

In the event of any ambiguity in the provisions of this Agreement with respect
to any funds, securities or property deposited hereunder, or instruction, notice
or certification delivered hereunder, the Escrow Agent shall be entitled to
refuse to comply with any and all claims, demands or instructions with respect
to such funds, securities or property, and the Escrow Agent shall not be or
become liable for its failure or refusal to comply with conflicting claims,
demands or instructions. The Escrow Agent shall be entitled to refuse to act
until either any conflicting or adverse claims or demands shall have been
finally determined by a court of competent jurisdiction or settled by agreement
between the conflicting claimants as evidenced in a writing reasonably
satisfactory to the Escrow Agent, or the Escrow Agent shall have received
security or an indemnity satisfactory to the Escrow Agent sufficient to save the
Escrow Agent harmless from and against any and all loss, liability or expense
which the Escrow Agent may incur by reason of its acting. The Escrow Agent may
in addition elect in its sole option to commence an interpleader action or seek
other judicial relief or orders as the Escrow Agent may deem necessary. The
costs and expenses (including reasonable attorney’s fees and expenses) incurred
in connection with such proceedings shall be paid by, and shall be deemed an
obligation of the Issuers.

No provision of this Agreement shall require the Escrow Agent to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder.

The Escrow Agent shall not incur any liability for not performing any act or
fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of the Escrow Agent (including but not limited to
any act or provision of any present or future law or regulation or governmental
authority, any act of God, terrorism or war, the failure or malfunction of
communication or computer systems, or the unavailability of the Federal Reserve
Bank wire or telex or other wire or communication facility).

5. Indemnity. The Issuers shall indemnify, hold harmless and defend the Trustee
and the Escrow Agent and their respective directors, officers, agents, employees
and controlling persons, (each, an “Indemnified Person”) from and against any
and all claims, actions, obligations, liabilities and expenses, including
reasonable defense costs, reasonable investigative fees and costs, reasonable
legal fees, and claims for damages, arising from the Trustee’s or the Escrow
Agent’s performance or non-performance, or in connection with the Escrow Agent’s
acceptance of appointment as the Escrow Agent under this Agreement, except to
the extent that such liability, expense or claim is solely and directly
attributable to the gross negligence or willful misconduct of any such
Indemnified Person. The provisions of this Section 5 shall survive any
termination, satisfaction or discharge of this Agreement as well as the
resignation or removal of the Escrow Agent.

6. Grant of Security Interest; Instructions to Escrow Agent.

(a) The Issuers hereby irrevocably grant a first priority security interest in
and lien on, and pledges, assigns, transfers and sets over to the Trustee for
its own benefit and the benefit of the holders of the Securities, all of its
respective right, title and interest in, to the extent applicable, (i) the
Escrow Account, the Escrow Funds, and all financial assets (as such term is
defined in Section 8-102(a) of the UCC) and other property now or hereafter
placed or deposited in, or delivered to the Escrow Agent for placement or
deposit in, the Escrow Account, including, without limitation, all funds held
therein, and all Treasury Securities or Cash Equivalents held by (or otherwise
maintained in the name of) the Escrow Agent pursuant to Section 2; (ii) all
security entitlements (as such term is defined in Section 8-102(a) of the UCC)
from time to time credited to the Escrow Account; (iii) all claims and rights of
whatever nature which the Issuers may now have or hereafter acquire against any
third party in respect of any of the Collateral described in this Section 6
(including any claims or rights in respect of any security entitlements credited
to an account of the Escrow Agent maintained at The Depository Trust Company or
any other clearing corporation) or any other securities intermediary (as such
terms are defined in

 

-7-



--------------------------------------------------------------------------------

Section 8-102(a) of the UCC); (iv) all rights which the Issuers have under this
Agreement and all rights it may now have or hereafter acquire against the Escrow
Agent in respect of its holding and managing all or any part of the Collateral;
and (v) all proceeds (as such term is defined in Section 9-102(a) of the UCC) of
any of the foregoing (collectively, the “Collateral”), in order to secure all
obligations and indebtedness of the Issuers under the Indenture, the Securities
and any other obligation, now or hereafter arising, of every kind and nature,
owed by the Issuers under the Indenture or the Securities to the holders of the
Securities or to the Trustee or any predecessor Trustee (collectively, the
“Secured Obligations”). The Escrow Agent hereby acknowledges the Trustee’s
security interest and lien as set forth above. The Issuers shall take all
actions and shall direct the Trustee in writing to take all actions necessary on
its part to insure the continuance of a perfected first priority security
interest in the Collateral in favor of the Trustee in order to secure all
Secured Obligations. The Issuers shall not grant or cause or permit any other
person to obtain a security interest, encumbrance, lien or other claim, direct
or indirect, in the Issuers’ right, title or interest in the Escrow Account or
any Collateral.

(b) The Issuers and the Trustee hereby irrevocably instruct the Escrow Agent to,
and the Escrow Agent shall:

(i) maintain the Escrow Account for the sole and exclusive benefit of the
Trustee on its behalf and on behalf of the holders of the Securities to the
extent specifically required herein; treat all property in the Escrow Account as
financial assets (as defined in Section 8-102(a) of the UCC); take all steps
reasonably specified in writing by the Issuers pursuant to this Section 6 to
cause the Trustee to enjoy continuous perfected first priority security interest
under the UCC, any other applicable statutory or case law or regulation of the
State of New York and any applicable law or regulation of the United States in
the Collateral and except as otherwise required by law, maintain the Collateral
free and clear of all liens, security interests, safekeeping or other charges,
demands and claims of any nature now or hereafter existing in favor of anyone
other than the Trustee;

(ii) promptly notify the Trustee if a Representative Officer of the Escrow Agent
receives written notice that any Person other than the Trustee has or purports
to have a lien or security interest upon any portion of the Collateral; and

(iii) in addition to disbursing amounts held in escrow pursuant to and in
accordance with Section 3, upon receipt of written notice from the Trustee of
the acceleration of the maturity of the Securities and direction from the
Trustee to disburse the Escrow Funds to the Trustee, as promptly as practicable,
disburse all funds and other Collateral held in the Escrow Account to or as
directed by the Trustee and, to the extent permissible by applicable law,
transfer title to all Cash Equivalents held by the Escrow Agent hereunder to or
as directed by the Trustee. In addition, upon an Event of Default and for so
long as such Event of Default continues, the Trustee may, and the Escrow Agent
shall on behalf of the Trustee when instructed by the Trustee, exercise in
respect of the Collateral, in addition to other rights and remedies provided for
herein or otherwise available to it, all the rights and remedies of a secured
party under the UCC or other applicable law.

The lien and security interest provided for in this Section 6 shall
automatically terminate and cease as to, and shall not extend or apply to, and
the Trustee and the Escrow Agent shall have no security interest in, any funds
disbursed by the Escrow Agent to the Issuers pursuant to this Agreement to the
extent not inconsistent with the terms hereof. The Escrow Agent shall not have
any right to receive compensation from the Trustee and shall have no authority
to obligate the Trustee or to compromise or pledge its security interest
hereunder. Accordingly, the Escrow Agent is hereby directed to cooperate with
the Trustee in the exercise of its rights in the Collateral provided for herein.

 

-8-



--------------------------------------------------------------------------------

(c) Any money collected by the Trustee pursuant to Section 6(b)(iii) shall be
applied as provided in Section 6.10 of the Indenture. Any surplus of such cash
or cash proceeds held by the Trustee and remaining after payment in full of all
the Secured Obligations shall be paid over to the Company promptly or as a court
of competent jurisdiction may direct. Neither the Trustee nor the Escrow Agent
shall have any liability for any shortfall to the extent of Escrow Redemption
Price.

(d) The Issuers will execute and deliver or cause to be executed and delivered,
or use its reasonable best efforts to procure, all assignments, instruments and
other documents, deliver any instruments to the Trustee and take any other
actions that are necessary or desirable to perfect, continue the perfection of,
or protect the first priority of the Trustee’s security interest in and to the
Collateral, to protect the Collateral against the rights, claims, or interests
of third persons or to effect the purposes of this Agreement and agree to file
or to cause to be filed one or more UCC financing statements and continuation
statements in such jurisdictions and filing offices and containing such
description of collateral as are reasonably necessary or advisable in order to
perfect the security interest granted herein. The Issuers also hereby authorize
the Trustee to file any financing or continuation statements with respect to the
Collateral without their respective signature (to the extent permitted by
applicable law). The Issuers shall pay all reasonable and documented
out-of-pocket costs incurred in connection with any of the foregoing, it being
understood that the Trustee shall have no duty to determine whether to file or
record any document or instrument relating to Collateral. Neither the Trustee
nor the Escrow Agent shall have any duty or obligation to file or record any
document or otherwise to see to the grant or perfection of any security interest
granted hereunder.

(e) The Issuers hereby appoint the Trustee as attorney-in-fact with full power
of substitution to do any act that the Issuers are obligated hereby to do, and
the Trustee may, but shall not be obligated to, upon the occurrence and during
the continuation of an Event of Default, exercise such rights as the Issuers
might exercise with respect to the Collateral and take any action in the
Issuers’ names to protect the Trustee’s security interest hereunder.

(f) If at any time the Escrow Agent shall receive any “entitlement order” (as
such term is defined in Section 8-102(a)(8) of the UCC) or any other
instructions issued by the Trustee directing the disposition of funds in the
Escrow Account or otherwise related to the Escrow Account, the Escrow Agent
shall comply with any such entitlement order or instructions without further
consent by the Issuers or any other person.

(g) The Escrow Agent represents that it is a “securities intermediary” and that
the Escrow Account is a “securities account” (as each such term is defined in
the UCC).

(h) The Issuers hereby confirm that the arrangements established under this
Section 6 constitute “control” (within the meanings of Sections 8-106 and 9-106
of the UCC) by the Trustee of the Escrow Account and the Escrow Funds credited
thereto. The Escrow Agent and the Issuers have not entered and will not enter
into any other agreement with respect to control of the Escrow Account or
purporting to limit or condition the obligation of the Escrow Agent to comply
with any orders or instructions of the Trustee with respect to the Escrow
Account as set forth in this Section 6. In the event of any conflict with
respect to control over the Escrow Account between this Agreement (or any
portion hereof) and any other agreement now existing or hereafter entered into,
the terms of this Agreement shall prevail.

(i) The Escrow Agent hereby agrees that any security interest in, lien on,
encumbrance, claim or right of setoff against, the Escrow Account or any funds
therein or credited thereto that it now has or subsequently obtains shall be
subordinate to the security interest of the Trustee in the Escrow Account and
the funds therein or credited thereto. The Escrow Agent agrees not to exercise
any

 

-9-



--------------------------------------------------------------------------------

present or future right of recoupment or set-off against the Escrow Account or
to assert against the Escrow Account any present or future security interest,
banker’s lien or any other lien or claim (including claim for penalties) that
the Escrow Agent may at any time have against or in the Escrow Account or any
funds therein or credited thereto.

(j) The Issuers represent and warrant that they have been duly organized and are
validly existing as corporations or limited liability companies, as applicable,
under the laws of the jurisdiction set forth in preamble to this Agreement, and
during the term of this Agreement, no Issuer will change its legal name from
that set forth in the signature pages attached hereto, identity or
organizational structure or jurisdiction of organization without giving the
Trustee written notice thereof within 30 days of any such change.

7. Termination. This Agreement and the security interest in the Collateral
evidenced by this Agreement shall terminate automatically and be of no further
force or effect upon the distribution of all Escrowed Property in accordance
with Section 3 hereof; provided, however, that the obligations of the Issuers
under Section 2(c) and Section 5 (and any existing claims thereunder) shall
survive termination of this Agreement and the resignation or removal of the
Escrow Agent. At such time, upon the written request of the Issuer, the Escrow
Agent shall deliver to the Issuers all of the Escrowed Property hereunder that
has not been disbursed or applied by the Escrow Agent in accordance with the
terms of this Agreement and the Indenture. Such delivery shall be without
warranty by or recourse to the Escrow Agent in its capacity as such, except as
to the absence of any liens on the Escrowed Property created by the Escrow
Agent, and shall be at the sole expense of the Issuers.

8. Security Interest Absolute. All rights of the Trustee for its own benefit and
the benefit of the holders of the Securities and security interests hereunder,
and all obligations of the Issuers hereunder, shall be absolute and
unconditional irrespective of:

(a) any lack of validity or enforceability of the Indenture or any other
agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations, or any other amendment or waiver of
or any consent to any departure from the Indenture;

(c) any exchange, surrender, release or non-perfection of any Liens on any other
collateral for all or any of the Secured Obligations; or

(d) to the extent permitted by applicable law, any other circumstance which
might otherwise constitute a defense available to, or a discharge of, the
Issuers in respect of the Secured Obligations or of this Agreement (other than
the payment in full of the Secured Obligations).

9. Miscellaneous.

(a) Waiver. Any party hereto may specifically waive any breach of this Agreement
by any other party, but no such waiver shall be deemed to have been given unless
such waiver is in writing, signed by the waiving party and specifically
designating the breach waived, nor shall any such waiver constitute a continuing
waiver of similar or other breaches.

(b) Invalidity. If for any reason whatsoever any one or more of the provisions
of this Agreement shall be held or deemed to be inoperative, unenforceable or
invalid in a particular case or in all cases, such circumstances shall not have
the effect of rendering any of the other provisions of this

 

-10-



--------------------------------------------------------------------------------

Agreement inoperative, unenforceable or invalid, and the inoperative,
unenforceable or invalid provision shall be construed as if it were written so
as to effectuate, to the maximum extent possible, the parties’ intent.

(c) Assignment. This Agreement is personal to the parties hereto, and the rights
and duties of the Issuers hereunder shall not be assignable except with the
prior written consent of the other parties. Notwithstanding the foregoing, this
Agreement shall inure to and be binding upon the parties and their successors
and permitted assigns.

(d) Benefit. This Agreement shall be binding upon the parties hereto and their
successors and permitted assigns. Nothing in this Agreement, express or implied,
shall give to any person, other than the parties hereto and their successors
hereunder any benefit or any legal or equitable right, remedy or claim under
this Agreement.

(e) Entire Agreement; Amendments. This Agreement and the Indenture contain the
entire agreement among the parties with respect to the subject matter hereof and
supersede any and all prior agreements, understandings and commitments, whether
oral or written. Any amendment or waiver of any provision of this Agreement and
any consent to any departure by the Issuers from any provision of this Agreement
shall be effective only if made or duly given in compliance with all of the
terms and provisions of the Indenture, and neither the Escrow Agent nor the
Trustee shall be deemed, by any act, delay, indulgence, omission or otherwise,
to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default or in any breach of any of the terms and conditions
hereof. No single or partial exercise of any right, power or privilege hereunder
shall preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. A waiver by the Escrow Agent or the Trustee of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy that the Escrow Agent or the Trustee would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
rights or remedies provided by law.

(f) Notices. All notices and other communications required or permitted to be
given or made under this Agreement shall be in writing and shall be deemed to
have been duly given and received when actually received (i) on the day of
delivery; (ii) three Business Days following the day sent, when sent by United
States certified mail, postage and certification fee prepaid, return receipt
requested, addressed as set forth below; (iii) when transmitted by telecopy to
the telecopy number set forth below with verbal confirmation of receipt by the
telecopy operator; or (iv) one Business Day following the day timely delivered
to a next-day air courier addressed as set forth below:

To the Escrow Agent:

US Bank -Corporate Trust Services

EP-MN-WS3C

60 Livingston Avenue

St. Paul MN 55107-1419

Attention: Raymond S. Haverstock

Facsimile: (651) 466-7430

 

-11-



--------------------------------------------------------------------------------

To the Trustee:

US Bank -Corporate Trust Services

EP-MN-WS3C

60 Livingston Avenue

St. Paul MN 55107-1419

Attention: Raymond S. Haverstock

Facsimile: (651) 466-7430

To the Issuers:

Caesars Growth Properties Holdings, LLC

Caesars Growth Properties Finance, Inc.

c/o Caesars Acquisition Company

One Caesars Palace Drive

Las Vegas, Nevada 89109

Attention: General Counsel

Facsimile: (702) 407-6418

With a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Attention: Monica K. Thurmond, Esq.

Facsimile: (212) 492-0055

or at such other address as the specified entity most recently may have
designated in writing in accordance with this Section 13(f). Notwithstanding the
foregoing, notices and other communications to the Trustee or the Escrow Agent
pursuant to clauses (ii) and (iv) of this Section 13(f) shall not be deemed duly
given and received until actually received by the Trustee or the Escrow Agent,
as applicable, at its address set forth above.

(g) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Signatures of the parties hereto
transmitted by facsimile or PDF transmission shall be deemed to be their
original signatures for all purposes.

(h) Captions. Captions in this Agreement are for convenience only and shall not
be considered or referred to in resolving questions of interpretation of this
Agreement.

(i) Choice of Law; Submission to Jurisdiction. THE EXISTENCE, VALIDITY,
CONSTRUCTION, OPERATION AND EFFECT OF ANY AND ALL TERMS AND PROVISIONS OF THIS
AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. THE PARTIES TO THIS AGREEMENT HEREBY AGREE THAT JURISDICTION
OVER SUCH PARTIES AND OVER THE SUBJECT MATTER OF ANY ACTION OR PROCEEDING
ARISING UNDER THIS AGREEMENT MAY BE EXERCISED BY A COMPETENT COURT OF THE CITY
AND STATE OF NEW YORK, OR BY A COMPETENT UNITED STATES COURT, SITTING IN NEW
YORK CITY. THE ISSUER, THE TRUSTEE AND THE ESCROW AGENT HEREBY SUBMITS TO THE
PERSONAL JURISDICTION OF SUCH COURTS. FOR PURPOSES OF THE UCC, THE ESCROW
AGENT’S JURISDICTION (WITHIN

 

-12-



--------------------------------------------------------------------------------

THE MEANING OF SECTIONS 8-110 AND 9-305 OF THE UCC) SHALL BE THE STATE OF NEW
YORK. EACH OF THE PARTIES HERETO WAIVES THE RIGHT TO A TRIAL BY JURY AND TO
ASSERT COUNTERCLAIMS OTHER THAN MANDATORY COUNTERCLAIMS IN ANY ACTION OR
PROCEEDING RELATING TO OR ARISING FROM, DIRECTLY OR INDIRECTLY, THIS AGREEMENT.
THE ISSUERS HEREBY WAIVE PERSONAL SERVICE OF PROCESS AND CONSENTS TO SERVICE OF
PROCESS BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO
THEM AT THE ADDRESS LAST SPECIFIED FOR NOTICES HEREUNDER, AND SUCH SERVICE SHALL
BE DEEMED COMPLETED TEN (10) CALENDAR DAYS AFTER THE SAME IS SO MAILED. FOR
PURPOSES OF THE UNIFORM COMMERCIAL CODE, NEW YORK SHALL BE THE ESCROW AGENT’S
JURISDICTION.

(j) Representations and Warranties of Issuers. Each Issuer hereby represents and
warrants that this Agreement has been duly authorized, executed and delivered on
its behalf and constitutes its legal, valid and binding obligation, enforceable
in accordance with its terms (except as the enforcement thereof may be limited
by bankruptcy, reorganization, insolvency (including without limitation, all
laws relating to fraudulent transfers), moratorium or other laws relating to or
affecting creditors’ rights and remedies generally and except as the enforcement
thereof is subject to equitable principles regardless of whether enforcement is
considered in a proceeding at law or in equity). The execution, delivery and
performance of this Agreement by the Issuers do not violate any applicable law
or regulation to which the Issuers are subject and do not require the consent of
any governmental or other regulatory body to which the Issuers are subject,
except for such consents and approvals as have been obtained and are in full
force and effect. The Issuers are, with respect to the Collateral they are
delivering pursuant to this Agreement, the beneficial owners of such Collateral,
free and clear of any Lien or claims of any Person (except for the security
interest granted under this Agreement) and are the only entitlement holders (as
defined in Section 8-102(a)(7) of the UCC) of the Escrow Account and the
financial assets (as defined in Section 8-102(a) of the UCC).

(k) Representations and Warranties of Escrow Agent and Trustee. The Escrow Agent
hereby represents and warrants that this Agreement has been duly authorized,
executed and delivered on its behalf and constitutes its legal, valid and
binding obligation enforceable in accordance with its terms. The Trustee hereby
represents and warrants that the person executing this Agreement is duly
authorized to so execute this Agreement, and that this Agreement has been duly
executed and delivered on its behalf.

(l) No Adverse Interpretation of Other Agreements. This Agreement may not be
used to interpret another pledge, security or debt agreement of any Issuer or
any subsidiary thereof. No such pledge, security or debt agreement may be used
to interpret this Agreement.

(m) Interpretation of Agreement. All terms not defined herein or in the
Indenture shall have the meaning set forth in the UCC, except where the context
otherwise requires. To the extent a term or provision of this Agreement relating
to the Trustee or the Issuers conflicts with the Indenture, the Indenture shall
control with respect to the subject matter of such term or provision. Acceptance
of or acquiescence in a course of performance rendered under this Agreement
shall not be relevant to determine the meaning of this Agreement even though the
accepting or acquiescing party had knowledge of the nature of the performance
and opportunity for objection.

(n) Survival of Provisions. All representations, warranties and covenants of the
Issuers contained herein shall survive the execution and delivery of this
Agreement, and shall terminate only upon the termination of this Agreement.

 

-13-



--------------------------------------------------------------------------------

(o) Patriot Act. To help the government fight the funding of terrorism and money
laundering activities, Federal law requires all financial institutions to
obtain, verify and record information that identifies each person who opens an
account. For a non-individual person such as a business entity, a charity, a
Trust or other legal entity Agent will ask for documentation to verify its
formation and existence as a legal entity. Agent may also ask to see financial
statements, licenses, identification and authorization documents from
individuals claiming authority to represent the entity or other relevant
documentation.

(p) Security Advice. The Issuers acknowledge that regulations of the Comptroller
of the Currency grant the Issuers the right to receive brokerage confirmations
of the security transactions as they occur. The Issuers specifically waive such
notification to the extent permitted by law and will receive periodic cash
transaction statements that will detail all investment transactions.

[Remainder of Page Intentionally Left Blank]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day first above written.

[Signature Pages Follow]

 

S-1



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Escrow Agent

By:  

/s/ Raymond S. Haverstock

Name:   Raymond S. Haverstock Title:   Vice President

[Signature Page to Escrow Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

not in its individual capacity but solely as

Trustee

By:  

/s/ Raymond S. Haverstock

Name:   Raymond S. Haverstock Title:   Vice President

[Signature Page to Escrow Agreement]



--------------------------------------------------------------------------------

CAESARS GROWTH PROPERTIES HOLDINGS, LLC CAESARS GROWTH PROPERTIES FINANCE, INC.
By:  

/s/ Craig Abrahams

Name:   Craig Abrahams Title:   Chief Financial Officer and Secretary

[Signature Page to Escrow Agreement]



--------------------------------------------------------------------------------

ANNEX I

FORM OF OFFICER’S CERTIFICATE - RELEASE REQUEST

CAESARS GROWTH PROPERTIES HOLDINGS, LLC

CAESARS GROWTH PROPERTIES FINANCE, INC.

c/o CAESARS ACQUISITION COMPANY

One Caesars Palace Drive

Las Vegas, Nevada 89109

[            ], 2014

[            ] as Escrow Agent

[            ]

[            ]

Attention: [            ]

 

  Re: Release Request Officer’s Certificate

Ladies and Gentlemen:

We refer to the Escrow Agreement, dated as of April 17, 2014 (the “Escrow
Agreement”), among you (the “Escrow Agent”), the Trustee under the indenture
dated as of April 17, 2014 (the “Indenture”), and Caesars Growth Properties
Holdings, LLC, a Delaware limited liability company (the “Company”), and Caesars
Growth Properties Finance, Inc., a Delaware corporation (together with the
Company, the “Issuers” and each, an “Issuer”). Capitalized terms used herein
shall have the meaning given in the Escrow Agreement.

This Officer’s Certificate constitutes the Release Request under the Escrow
Agreement.

The Issuers hereby notify you and certify to you as follows pursuant to
Section 3(a) of the Escrow Agreement:

1. As of the date hereof, all of the conditions precedent to the release of the
Escrowed Property described in Section 3(a) of the Escrow Agreement have been
satisfied.

2. Concurrently with the release of the Escrow Funds to the Company, the Release
Documents will have been executed and delivered by all parties thereto.

3. Concurrently with the release of the Escrow Funds to the Company, the Escrow
Funds will be used to pay the fees and expenses related to the issuance and sale
of the Securities (including the out of pocket expenses of the Initial
Purchasers, if any).

4. The Release Documents (as defined in the Purchase Agreement) have been
executed by all parties thereto and delivered to the Trustee and the Initial
Purchasers pursuant to Section 5(d) of the Purchase Agreement (attached hereto
as Annex A).



 

II-1



--------------------------------------------------------------------------------

5. The opinions of counsel contemplated by Section 5(c) of the Purchase
Agreement (attached hereto as Annex B) have been furnished to the Trustee and
the Initial Purchasers.

[SIGNATURE PAGES FOLLOW]

 

II-2



--------------------------------------------------------------------------------

The Issuers hereby notify you and certify to you that the release of the entire
amount of funds from the Escrow Account is currently permitted in accordance
with Section 3 of the Escrow Agreement and requests that you release such amount
as set forth on Schedule A hereto. The Escrow Agent is entitled to rely on the
foregoing in disbursing Escrow Funds as specified in this Release Request.

 

CAESARS GROWTH PROPERTIES HOLDINGS, LLC By:  

 

Name:   Title:   CAESARS GROWTH PROPERTIES FINANCE, INC. By:  

 

Name:   Title:  

 

II-2



--------------------------------------------------------------------------------

Schedule A

WIRE INSTRUCTIONS

 

[Company] Proceeds to be delivered:    [                    ] Name of Bank:   
[                    ] ABA Number of Bank:    [                    ] Account
Number at Bank:    [                    ] Name of Account:   
[                    ] OBI Field F/F/C #:    [                    ] Attention:
   [                    ]

 

[Initial Purchasers] Proceeds to be delivered:    [                    ] Name of
Bank:    [                    ] ABA Number of Bank:    [                    ]
Account Number at Bank:    [                    ] Name of Account:   
[                    ] OBI Field F/F/C #:    [                    ] Attention:
   [                    ]

 

II-1



--------------------------------------------------------------------------------

ANNEX II

FORM OF FAILURE OF CONDITION NOTICE

CAESARS GROWTH PROPERTIES HOLDINGS, LLC

CAESARS GROWTH PROPERTIES FINANCE, INC.

c/o CAESARS ACQUISITION COMPANY

One Caesars Palace Drive

Las Vegas, Nevada 89109

[            ], 2014

[            ] as Escrow Agent

[            ]

[            ]

Attention: [            ]

 

  Re: Failure of Conditions

Ladies and Gentlemen:

We refer to the Escrow Agreement, dated as of April 17, 2014 (the “Escrow
Agreement”), among you (the “Escrow Agent”), the Trustee under the indenture
dated as of April 17, 2014 (the “Indenture”), and Caesars Growth Properties
Holdings, LLC, a Delaware limited liability company (the “Company”), and Caesars
Growth Properties Finance, Inc., a Delaware corporation (together with the
Company, the “Issuers” and each, an “Issuer”). Capitalized terms used herein
shall have the meaning given in the Escrow Agreement.

This Officer’s Certificate constitutes notice that the required conditions set
forth in Section 3(a) shall not be satisfied on or prior to the Escrow
Redemption Date.

Escrow Redemption Date: [            ], 2014

Escrow Redemption Price: $[        ]

 

II-2



--------------------------------------------------------------------------------

CAESARS GROWTH PROPERTIES HOLDINGS, LLC By:  

 

Name:   Title:  

 

CAESARS GROWTH PROPERTIES FINANCE, INC. By:  

 

Name:   Title:  

 

II-3



--------------------------------------------------------------------------------

EXHIBIT I

FUNDS TO BE WIRED

 

Description

  

Amount

  

Instructions

Escrow Fee

   $ [            ]   

RBK:

ABA:

BNF:

BNF ACCT:

OBI:

REF#:

ATTN:

  

U.S. Bank, N.A.

[                    ]

[                    ]

[                    ]

[                    ]

[                    ]

[                    ]

[                    ]

 

II-4